--------------------------------------------------------------------------------

Exhibit 10.2

 



execution Version

 

MANAGEMENT COMPANY SUPPORT AGREEMENT

 

THIS MANAGEMENT COMPANY SUPPORT AGREEMENT, dated as of August 9, 2019 (this
“Agreement”), is entered into by and between Trinity Merger Corp., a Delaware
corporation (“Trinity”), __________________, a Washington limited liability
company (“Management Company”), and the unitholders of Management Company listed
on Schedule A hereto (each, a “Unit Holder” and, collectively, the “Unit
Holders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Trinity is entering into an Agreement and Plan
of Merger (as it may be amended from time to time, the “Merger Agreement”), by
and among Trinity Sub Inc., a Maryland corporation (“PubCo”), Trinity Merger Sub
I, Inc., a Delaware corporation (“Merger Sub I”), Trinity Merger Sub II, Inc., a
Delaware limited liability company (“Merger Sub II”), PBRELF I, LLC, a
Washington limited liability company (“Fund I”), BRELF II, LLC, a Washington
limited liability company (“Fund II”), BRELF III, LLC, a Washington limited
liability company (“Fund III”), BRELF IV, LLC, a Washington limited liability
company (“Fund IV” and, together with Fund I, Fund II and Fund III, the
“Companies” and each a “Company”), Pyatt Broadmark Management, LLC, a Washington
limited liability company (“MgCo I”), Broadmark Real Estate Management II, LLC,
a Washington limited liability company (“MgCo II”), Broadmark Real Estate
Management III, LLC, a Washington limited liability company (“MgCo III”), and
Broadmark Real Estate Management IV, LLC, a Washington limited liability company
(“MgCo IV” and, together with MgCo I, MgCo II and MgCo III, the “Management
Companies” and, together with the Companies and the Companies’ Subsidiaries, the
“Company Group”).

 

WHEREAS, pursuant to the Merger Agreement, (i) Merger Sub I will merge with and
into Trinity, with Trinity being the surviving entity of such merger (the
“Trinity Merger”), (ii) immediately following the Trinity Merger, each of the
Companies will merge with and into Merger Sub II, with Merger Sub II being the
surviving entity of such merger (the “Company Merger”), and (iii) immediately
following the Company Merger, each Management Company will merge with and into
Trinity, with Trinity being the surviving entity of such merger (the “Management
Company Merger” and, together with the Trinity Merger and the Company Merger,
the “Mergers”; the Mergers and the other transactions contemplated by the Merger
Agreement to occur on or prior to the Closing are collectively referred to
herein as the “Transaction”);

 

WHEREAS, as of the date hereof, each Unit Holder is the beneficial owner in the
aggregate of, and has the right to consent with respect to and dispose of, the
number of limited liability company interests (“Units”) of Management Company,
as set forth opposite the Unit Holder’s name on Schedule A hereto (such Units,
together with any Units that the Unit Holder becomes the record owner or
beneficial owner of on or after the date hereof, the “Covered Units”);

--------------------------------------------------------------------------------

WHEREAS, as of the date hereof, the Covered Units constitute all of the issued
and outstanding equity interests of Management Company;

 

WHEREAS, as a condition and inducement to Trinity’s willingness to enter into
the Merger Agreement, Trinity, Management Company and the Unit Holders are
entering into this Agreement;

 

WHEREAS, as a condition to the Merger Agreement, and in order to facilitate the
Transaction, each Unit Holder understands that Management Company intends to
seek consents from the holders of the Units to approve the Transaction (whether
effected by written consent or at a meeting of holders of the Units, the
“Solicitation”); and

 

WHEREAS, in anticipation of the Solicitation, Trinity, Management Company and
the Unit Holders desire to enter into this Agreement in order to obtain each
Unit Holder’s agreement to consent to the Transaction, subject to the terms and
conditions hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Trinity,
Management Company and the Unit Holders hereby agree as follows:

 

1.            Defined Terms. Capitalized terms used but not defined herein shall
have such meanings ascribed to them in the Merger Agreement. The following
capitalized terms, as used in this Agreement, shall have the meanings set forth
below.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).

 

2.            Agreement to Deliver Written Consent. Prior to the Termination
Date (as defined below), each Unit Holder irrevocably and unconditionally agrees
that it shall (a) within five (5) Business Days after the commencement of the
Solicitation, deliver (or cause to be delivered) a written consent (the
“Consent”), in accordance with each Management Company’s limited liability
company agreement and pursuant to the Solicitation, covering all of the Covered
Units approving (in all manners, and whether effected by written consent or at a
meeting of holders of Units) the Transaction and (b) and, in the event approval
of the Transaction is to be effected at a meeting of the holders of the Units,
to appear at such meeting or otherwise cause the Covered Units to be counted as
present thereat for purpose of establishing a quorum and vote, or cause to be
voted at such meeting, all Covered Units in favor of the Transaction. If the
Unit Holder is the beneficial owner, but not the record holder, of any Covered
Units, such Unit Holder agrees to take all actions necessary to cause the record
holder and any nominees to deliver a consent with respect to (or vote) all of
such Covered Units in accordance with this Section 2.

2

--------------------------------------------------------------------------------




3.            Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)           FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, EACH
UNIT HOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS,
JEFFREY B. PYATT, AS SUCH UNIT HOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH FULL
POWER OF SUBSTITUTION) TO EXERCISE A WRITTEN CONSENT WITH RESPECT TO (OR VOTE)
THE COVERED UNITS SOLELY IN ACCORDANCE WITH SECTION 2. THIS PROXY IS IRREVOCABLE
(UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND THE UNIT HOLDER
WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE
NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY OTHER
PROXY PREVIOUSLY GRANTED BY THE UNIT HOLDER WITH RESPECT TO THE COVERED UNITS
(AND THE UNIT HOLDER HEREBY REPRESENTS THAT ANY SUCH OTHER PROXY IS REVOCABLE).

 

(b)          The proxy granted in this Section 3 shall automatically expire upon
the termination of this Agreement.

 

4.            No Inconsistent Agreements. Each Unit Holder hereby represents,
covenants and agrees that, except as contemplated by this Agreement, it (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any support agreement, consent agreement, voting agreement or voting trust
with respect to any Covered Units and (b) has not granted, and shall not grant
at any time prior to the Termination Date, a proxy or power of attorney with
respect to any Covered Units, in either case, which is inconsistent with such
Unit Holder’s obligations pursuant to this Agreement.

 

5.            Termination. This Agreement shall terminate upon the earliest of
(a) the Effective Time and (b) the termination of the Merger Agreement in
accordance with its terms (such earliest date being referred to herein as the
“Termination Date”); provided that the provisions set forth in Section 13
through Section 25 shall survive the termination of this Agreement; provided
further that any liability incurred by any party hereto as a result of a breach
of a term or condition of this Agreement prior to such termination shall survive
the termination of this Agreement.

 

6.            Representations and Warranties of the Unit Holder. Each Unit
Holder, as to itself (severally and not jointly), hereby represents and warrants
to Trinity and Management Company as follows:

 

(a)          Such Unit Holder is the beneficial owner of, and has good and valid
title to, its Covered Units, free and clear of Encumbrances other than as
created by this Agreement. Such Unit Holder has voting power, power of
disposition, and power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Covered Units. As
applicable, such Unit Holder is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.


3

--------------------------------------------------------------------------------

(b)          Such Covered Units are not subject to any voting trust agreement or
other contract restricting or otherwise relating to the voting or Transfer of
the Covered Units. Such Unit Holder has not appointed or granted any proxy or
power of attorney that is still in effect with respect to any Covered Units,
except as contemplated by this Agreement.

 

(c)          The execution, delivery and performance of this Agreement by such
Unit Holder, the performance by such Unit Holder of its obligations hereunder
and the consummation by such Unit Holder of the transactions contemplated hereby
have been duly and validly authorized by such Unit Holder and no other actions
or proceedings on the part of such Unit Holder are necessary to authorize the
execution and delivery by such Unit Holder of this Agreement, the performance by
such Unit Holder of its obligations hereunder or the consummation by such Unit
Holder of the transactions contemplated hereby.

 

(d)          This Agreement has been duly and validly executed and delivered by
such Unit Holder and, assuming due authorization, execution and delivery by
Management Company and Trinity, constitutes a legal, valid and binding
obligation of such Unit Holder, enforceable against such Unit Holder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(e)          (i) No filing with, and no permit, authorization, consent or
approval of, any Governmental Authority is necessary on the part of such Unit
Holder for the execution, delivery and performance of this Agreement by such
Unit Holder or the consummation by such Unit Holder of the transactions
contemplated hereby and (ii) neither the execution, delivery or performance of
this Agreement by such Unit Holder nor the consummation by such Unit Holder of
the transactions contemplated hereby nor compliance by such Unit Holder with any
of the provisions hereof shall (A) conflict with or violate, any provision of
the organizational documents of such Unit Holder, as applicable, (B) result in
any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Encumbrance on such property or asset of such Unit
Holder pursuant to, any contract to which such Unit Holder is a party or by
which such Unit Holder or any property or asset of such Unit Holder is bound or
affected or (C) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Unit Holder or any of such Unit Holder’s
properties or assets except, in the case of clause (B) or (C), for breaches,
violations or defaults that would not, individually or in the aggregate,
materially impair the ability of such Unit Holder to perform its obligations
hereunder.


4

--------------------------------------------------------------------------------

(f)           As of the date of this Agreement, there is no action, suit,
investigation, complaint or other proceeding pending against such Unit Holder
or, to the knowledge of such Unit Holder, any other Person or, to the knowledge
of such Unit Holder, threatened against the Unit Holder or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
performance by any party of its obligations under this Agreement.

 

(g)          Each Unit Holder understands and acknowledges that Trinity and
Management Company are relying upon the Unit Holders’ execution and delivery of
this Agreement and the representations and warranties of each Unit Holder
contained herein.

 

7.           Certain Covenants of the Unit Holders. Each Unit Holder, for itself
(severally and not jointly), hereby covenants and agrees as follows, in each
case except as otherwise approved in writing by Trinity and Management Company
or as contemplated in this Agreement or as expressly permitted or required by
the Merger Agreement:

 

(a)          Prior to the Termination Date, such Unit Holder shall not:

 

(i)          Transfer, or enter into any contract, option, agreement or other
arrangement or understanding with respect to the Transfer of any of the Covered
Units or beneficial ownership or voting power thereof or therein (including by
operation of law). Each Unit Holder agrees that any Transfer or purported
Transfer in violation of this provision shall be void;

 

(ii)         Grant any proxies or powers of attorney, deposit any Covered Units
into a voting trust or enter into a voting agreement with respect to any Covered
Units;

 

(iii)        Enter into, solicit, initiate or participate in any discussions or
negotiations with, or provide any information to, or otherwise cooperate in any
way with, any Person or other entity or group, concerning any sale of any
material assets of a member of the Company Group or any of the outstanding Units
of any such member or any conversion, consolidation, liquidation, dissolution or
similar transaction involving a member of Company Group other than the
Transaction (an “Alternative Transaction”);

 

(iv)         Enter into any agreement regarding or furnish to any Person any
information with respect to any Alternative Transaction;

 

(v)          Commence, continue or renew any due diligence investigation
regarding any Alternative Transaction;

 

(vi)        Make, or in any manner participate in a “solicitation” (as such term
is used in the rules of the Securities and Exchange Commission (the “SEC”)) of
proxies or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to any Alternative Transaction or cause any
member or unitholder of a member of the Company Group not to vote to approve the
Transaction, the Mergers, or any other transaction contemplated by the Merger
Agreement; or


5

--------------------------------------------------------------------------------

(vii)       Knowingly take any action that would make any representation or
warranty of such Unit Holder contained herein untrue or incorrect or have the
effect of preventing or disabling such Unit Holder from performing its
obligations under this Agreement.

 

(b)          Such Unit Holder will immediately cease and cause to be terminated
all existing discussions or negotiations with any Person conducted heretofore
with respect to any of the matters described in Section 7 (a) above.

 

(c)          Prior to the Termination Date, in the event that a Unit Holder
becomes the record holder or acquires beneficial ownership of, or the power to
vote or direct the voting of, any additional Units, such Unit Holder will
promptly notify Management Company and Trinity of such Units or voting
interests, such Units or voting interests shall, without further action of the
parties, be deemed Covered Units and subject to the provisions of this
Agreement, and the number of Units held by such Unit Holder set forth on
Schedule A hereto will be deemed amended accordingly and such Units or voting
interests shall automatically become subject to the terms of this Agreement.

 

8.            Unit Holder Capacity. This Agreement is being entered into by each
Unit Holder solely in its capacity as a Unit Holder of Management Company, and
nothing in this Agreement shall restrict or limit the ability of any Unit Holder
who is a director or officer of Management Company to take any action in his or
her capacity as a director or officer of Management Company to the extent
specifically permitted by the Merger Agreement, or subject to his fiduciary
duties to Management Company, or as he may otherwise be required by law.

 

9.            Waiver of Dissenters’ and Appraisal Rights. Each Unit Holder
hereby waives any rights of appraisal or rights to dissent from Management
Company Merger or any other transaction contemplated in the Merger Agreement, in
each case that such Unit Holder may have under applicable Law.

 

10.         Further Assurances. From time to time, at the request of Trinity and
without further consideration, each Unit Holder shall take such further action
as may reasonably be deemed by Trinity to be necessary or desirable to
consummate and make effective the transactions contemplated by this Agreement.

 

11.          Disclosure. Each Unit Holder hereby agrees that its identity and
ownership of the Covered Units, as well as the nature of such Unit Holder’s
obligations hereunder, may be disclosed in any public announcement or disclosure
required by the SEC and in any registration statement, proxy statement, consent
solicitation statement or any other SEC filing required to be filed in
connection with the Solicitation and/or Transaction.

 

12.           Non-Survival of Representations and Warranties. The
representations and warranties of each Unit Holder contained herein shall not
survive the closing of the transactions contemplated hereby and by the Merger
Agreement.


6

--------------------------------------------------------------------------------

13.          Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party hereto and otherwise as
expressly set forth herein.

 

14.          Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 

15.          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail (b) on the first Business Day following
the date of dispatch if delivered utilizing an overnight delivery service or (c)
three (3) days after mailing (or one (1) Business Day in the case of overnight
delivery service). All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

(i)           If to the Unit Holder to the address set forth opposite such Unit
Holder’s name on Schedule A hereto.

 

(ii)          If to Management Company:

 

__________________
Attention:
Facsimile:
E-mail:

 

with copies (which shall not constitute notice) to:

 

Bryan Cave Leighton Paisner LLP

One Kansas City Place

1200 Main Street #3800

Kansas City, Missouri 64105
Facsimile: (816) 855-3225 

E-mail: Jeff.Ziesman@bclplaw.com 

Attention: Jeff Ziesman 

Email: Amy.Wilson@bclplaw.com 

Attention: Amy Wilson


7

--------------------------------------------------------------------------------

(iii)         If to Trinity:

 

Trinity Merger Corp.

Attention: Sean A. Hehir, President & Chief Executive Officer

55 Merchant Street, Suite 1500 

Honolulu, Hawaii 96813

Facsimile: (808) 529-8800

Email: legalnotices@trinityinvestments.com

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

Attention: Glenn R. Pollner

200 Park Avenue

New York, New York 10166

Facsimile: (212) 351-6333

Email: GPollner@gibsondunn.com

 

16.         Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

 

17.         No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

 

18.         Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.

 

19.         Submission to Jurisdiction. To the fullest extent permitted by law,
each party hereto hereby irrevocably and unconditionally (a) consents and
submits to the exclusive personal jurisdiction and venue of state or federal
court located in the State of Washington (the “Washington Courts”) for any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated by this Agreement (and agrees not to commence any
litigation relating thereto except in such courts), (b) waives any objection to
the laying of venue of any such litigation in the Washington Courts and agrees
not to plead or claim in any Washington Court that such litigation brought
therein has been brought in any inconvenient forum and (c) agrees to service of
process upon such party in any such action or proceeding shall be effective if
such process is given as a notice in accordance with Section 15 or in any manner
prescribed by the Laws of the State of Washington.


8

--------------------------------------------------------------------------------

20.         Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 20.

 

21.         Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other party hereto, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and permitted assigns.

 

22.         Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties hereto shall be entitled to specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Washington Courts, this being in addition to
any other remedy to which such party is entitled at law or in equity. To the
fullest extent permitted by law, each of the parties hereto hereby further
waives (a) any defense in any action for specific performance that a remedy at
law would be adequate and (b) any requirement under any law to post security as
a prerequisite to obtaining equitable relief.

 

23.          Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

24.         Counterparts. This Agreement may be executed in any number of
counterparts and by the several parties hereto in separate counterparts, and
delivered by facsimile or other means of electronic transmission, each of which
shall be deemed to be one and the same instrument and an original document. This
Agreement and any amendments hereto, to the extent signed and delivered by means
of a photographic, photostatic, facsimile, portable document format (.pdf) or
similar reproduction of such signed writing using a facsimile machine or
electronic mail shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto shall raise the use of a facsimile machine or electronic mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.


9

--------------------------------------------------------------------------------

25.         No Presumption Against Drafting Party. Each of the parties to this
Agreement acknowledges that it has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused to be executed or executed
this Agreement as of the date first written above.

 



  TRINITY:         TRINITY MERGER CORP.         By:
  Name:

Title:
        MANAGEMENT COMPANY:         [MANAGEMENT COMPANY]         By:     Name:  
  Title:           UNIT HOLDER 1:         [UNIT HOLDER]         By:     Name:  
  Title:           UNIT HOLDER 2:         [UNIT HOLDER]         By:     Name:  
  Title:  





 



Signature Page to Management Company Support Agreement

--------------------------------------------------------------------------------

 

  UNIT HOLDER 3:       [UNIT HOLDER]         By:     Name:     Title:        
UNIT HOLDER 4:       [UNIT HOLDER]       By:     Name:     Title:            
UNIT HOLDER 5:         [UNIT HOLDER]         By:     Name:     Title:  




Signature Page to Management Company Support Agreement

--------------------------------------------------------------------------------



SCHEDULE A

  

Unit Holder Number of Units Contact Information [HOLDER 1] [NUMBER] [INSERT
ADDRESS]
Attention:
Facsimile:
E-mail: [HOLDER 2] [NUMBER] [INSERT ADDRESS]
Attention:
Facsimile:
E-mail: [HOLDER 3] [NUMBER] [INSERT ADDRESS]
Attention:
Facsimile:
E-mail: [HOLDER 4] [NUMBER] [INSERT ADDRESS]
Attention:
Facsimile:
E-mail: [HOLDER 5] [NUMBER] [INSERT ADDRESS]
Attention:
Facsimile:
E-mail:

 

Schedule A




--------------------------------------------------------------------------------



